Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-17 is indicated because the prior art of record does not show or fairly suggest “the drive device comprising: a main driving part which is configured to supply a first power to an entirety of a predetermined first region in the resistance heating element so that current flows from one end of the first region to another end of the first region, and an additional driving part which is configured to supply a second power, superimposed on the first power, to a second region which is a portion of the first region” incorporated with all other limitations as claimed in claims 1, 14 and 15; “a connection conductor which projects from the at least one of the plurality of power supply parts located outside of the terminal arrangement region, to the side opposite to the predetermined surface; a wiring which extends from the connection conductor to the inside of the terminal arrangement region on the side opposite to the predetermined surface with respect to the resistance heating element, and in an internal portion or on a surface of the ceramic substrate, and is connected to any of the plurality of terminals; and the connection conductor connecting the wiring and at least one of the plurality of power supply parts that corresponds to a second region of the plurality of second regions, the connection conductor comprising a plurality of divided conductors which are connected in parallel between the at least one of the plurality of power supply parts and the wiring so that the plurality of divided conductors are located sequentially along a longitudinal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/16/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761